DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer

The terminal disclaimer filed on 31MAY2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,201,026 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter


Claims 54-70 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record describes various FEC mechanisms used in the transfer of
information. In particular, Northcott et al. describes systems and methods for
performing cyclically interleaved FEC using what the author describes as swizzle codes
(see, e.g., Northcott:C6:41+). A comparison between, for example, figure 5 of the
instant application and figure 3 of Northcott shows similarities and, notably, the
codeword generation used by Northcott appears to teach the claimed strand structure
(see, e.g., Northcott:Fig 3:Col 4:1+) of the instant application. The examiner notes that
the applicant has expressly associated the concept of organizing with storing elements
in specific portions (see, e.g., SPEC ¶0050). Northcott describes that the information bit array can be constructed by sequentially assigning addresses to incoming data bits
(see, e.g., Northcott:C2:58+), but does not appear to describe organizing data into a
plurality of strands (see, e.g., Claim 1:8, plurality of strands of blocks). Therefore, the
primary reason for the allowance of the claims in this case, is the specific details of
strand management including accessing first data bits in the front portion of the first strand of blocks, accessing second data bits in the back portion of the first strand of blocks; and generating first parity bits by applying the first error correcting code to the first data bits and the second data bits; wherein each of the plurality of blocks is an m by m block, wherein accessing the first data bits comprises accessing Tm data bits in the front portion of the first strand of blocks, wherein accessing the second data bits comprises accessing Tm-p data bits in the back portion of the first strand of blocks, wherein p is a positive integer, and wherein generating the first parity bits comprises generating p parity bits using the Tm data bits accessed in the front portion of the first strand of blocks and Tm-p data bits accessed in the back portion of the first strand of blocks, as are now included independent claim 54, in combination with the other elements recited, which is not found or fairly obviated in the prior art of record.
	In addition, the inclusion of the specific parity bit generation details of a plurality of blocks further organized into a plurality of strands of blocks including a first strand of blocks, the first strand of blocks comprising a back portion comprising a first row of the plurality of blocks, and a front portion comprising blocks from at least two different columns in at least two different rows other than the first row of blocks, and an encoder comprising circuitry coupled to the input interface and configured to: access first data bits in the front portion of the first strand of blocks; obtain second data bits via the input interface; encode the first data bits and the second data bits at least in part by generating first parity bits by applying a first error correcting code to the first data bits and the second data bits; and store the second data bits and the generated first parity in the back portion of the first strand, the scope of which is included in independent claim 63, in combination with the other elements recited, which is not found or fairly obviated by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gary W Cygiel whose telephone number is (571)270-1170. The examiner can normally be reached Monday - Thursday 11am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P Savla can be reached on (571) 272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gary W. Cygiel/Primary Examiner, Art Unit 2137